Title: The War in Europe, [September–December 1796]
From: Hamilton, Alexander
To: 


[September–December, 1796]
Every step of the progress of the present war in Europe has been marked with horrors. If the perpetration of them was confined to those who are the acknowleged instruments of despotic Power, it would excite less surprize—but when they are acted by those who profess themselves to be the Champions of the rights of man, they naturally occasion both wonder and regret. Passing by the extreme severities which the French have exercised in Italy, what shall we think of the following declaration of Jourdan to the inhabitants of Germany
Good God! is it then a crime for men to defend their own Government and Country? Is it a punishable offence in the Germans that they will not accept from the French what they offer as liberty, at the point of the bayonet? This is to confound all ideas of morality and humanity; it is to trample upon all the rights of man and nations. It is to restore the ages of Barbarism. According to the laws and practice of modern war, the peasantry of a Country, if they remain peaceably at home, are protected from other harm than a contribution to the necessities of the invading army. Those who join the armies of their Country and fight with them are considered and treated as other soldiers. But the present French Doctrine is, that they are to be treated as Rebels and Criminals. German patriotism is a heinous offence in the eyes of French Patriots. How are we to solve this otherwise than by observing that the French are influenced by the same spirit of Domination which governed the antient Romans! These considered themselves as having a right to be the Masters of the World and to treat the rest of mankind as their vassals.
How clearly is it proved ⟨by⟩ all ⟨–⟩ that the praise of a ⟨–⟩ world is justly due to Christianity. War, by the influence of the humane principles of that Religion, had been stripped of half its terrors. The French renounce christianity & they relapse into Barbarism. War resumes the same hideous and savage form, which it wore in the ages of Roman and Gothic Violence.
